Case: 13-5126     Document: 13    Page: 1   Filed: 11/22/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 __________________________

         CHRISTOPHER J. MCNAUGHTON,
               Plaintiff-Appellant,
                            AND

                JUDITH I. MCNAUGHTON,
                    Plaintiff-Appellant,
                             v.
                    UNITED STATES,
                    Defendant-Appellee.
                 __________________________

                         2013-5126
                 __________________________

     Appeal from the United States Court of Federal
 Claims in No. 13-CV-0288, Judge Nancy B. Firestone.
                __________________________

    Before NEWMAN, PROST, and REYNA, Circuit Judges.
 PER CURIAM.
                        ORDER
     Christopher J. McNaughton and Judith I. McNaugh-
 ton’s (“McNaughtons”) seek review of a United States
 Court of Federal Claims (“CFC”) order granting the
 United States an extension of time file its answer. We
Case: 13-5126         Document: 13    Page: 2    Filed: 11/22/2013




 MCNAUGHTON     v. US                                           2

 consider whether the McNaughtons’ appeal must be
 dismissed for lack of jurisdiction.
     This court ordinarily only has jurisdiction over ap-
 peals from “final decision[s]” of the CFC, i.e., ones that
 “end[] the litigation on the merits and leaves nothing for
 the court to do but execute the judgment.” Firestone Tire
 & Rubber Co. v. Risjord, 449 U.S. 368, 373 (1981) (citation
 omitted); 28 U.S.C. § 1295(a)(3) (“The United States Court
 of Appeals for the Federal Circuit shall have exclusive
 jurisdiction . . . of an appeal from a final decision of the
 United States Court of Federal Claims.”). The CFC’s
 order granting an extension of time to the United States
 is not a final order or final decision that can be appealed
 to this court at this time. Because we do not have subject
 matter jurisdiction to hear this appeal, we must dismiss.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The appeal is dismissed.
       (2) Each side shall bear its own costs.

                                        FOR THE COURT


                                        /s/ Daniel E. O’Toole
                                            Daniel E. O’Toole
                                            Clerk of Court
 s26